Citation Nr: 1137222	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder, characterized as a right eye corneal abrasion.

2.  Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This matter is on appeal from the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2010, the Board remanded the issues for additional development and the case is now ready for disposition.  In January 2010, the Board re-characterized the claim of service connection for PTSD as one of an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The current eye disorder, characterized as a right eye corneal abrasion, is unrelated to service, including an eye abrasion during service.

2.  An acquired psychiatric disorder, characterized as PTSD and depression, was not manifest during service; psychiatric pathology was not identified until 2004. 

3.  The current acquired psychiatric disorder, characterized as PTSD and depression, is unrelated to service.


CONCLUSIONS OF LAW

1.  A current eye disorder, characterized as a right eye corneal abrasion, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  An acquired psychiatric disorder, characterized as PTSD and depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App.at 57. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him or her through their senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Eye Disorder

Service treatment records (STRs) reflect that the Veteran was treated in July 1975 for an abrasion to his right eye.  It was noted that he had pain and that he was photophobic.  There is no further mention of the injury in the STRs.  However, the July 1975 separation examination reflected a normal clinical evaluation of his eyes.  Therefore, service records do not show chronic residuals associated with the eye abrasion at the time of discharge.

Next, post-service evidence does not reflect eye symptomatology for many years after service discharge.  Specifically, a January 2005 VA treatment record noted that the Veteran was referred to optometry for diabetic retinal screening.  Private treatment records dated in March 2007 reflected that he was a longstanding diabetic and had microvascular abnormalities, retinal hemorrhage, and cotton-wool spots.  May 2009 VA treatment records indicated that he had diabetes with ophthalmic manifestations and diabetic retinopathy.     
	
This is the first recorded symptomatology related to the Veteran's eyes, coming some 30 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Veteran has not explicitly asserted that he has had continuous eye symptoms from service to the present; however, he asserts that he injured his eye in service and is seeking service connection for an eye disorder so the Board will consider that he implicitly asserts that he has had continuous eye symptomatology, such as pain or decreased or blurry vision, since service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of eye problems after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination and entrance examinations for reserve service following active service, he denied any history or complaints of symptoms of an eye disorder.  

Specifically, the July 1975 service separation examination report reflects that the Veteran was examined and his eyes were found to be clinically normal.  During his January 1976 entrance examination for the Reserve, he reported that he did not then have eye trouble.  Similarly, during a January 1977 Reserve physical examination, he reported that he did not know if he then had eye trouble, and during a December 1979 annual examination he reported that he did not then have eye trouble.  

His post service history of symptoms in 1976, 1977, and 1979 are more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an eye disorder for approximately 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to an eye disorder in 2005 (a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous histories he gave during Reserve examinations, findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's current eye disorder to active duty, despite his contentions to the contrary.    
	
To that end, the Board places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that his right eye was scratched by a dental instrument during service and that he had a patch on his right eye for 1-2 days.  His right corneae was injured.  
	
After an examination of the Veteran's eyes, including funduscope examinations, the examiner diagnosed insulin dependent diabetes mellitus with severe non-proliferative diabetic retinopathy, and noted that the Veteran had a history of corneal abrasion of the right eye, but that he saw no residual scarring or other problems from the corneal abrasion.  The examiner noted that there is no residual eye problem secondary to the corneal abrasion the Veteran suffered while in service.  

The rationale for this opinion was noted to be the current medical literature and clinical knowledge.  The examiner saw no residual corneal scarring and no reported history of recurrent corneal erosion secondary to an abrasion.  Ophthalmic literature supported that a superficial corneal abrasion healed very well and often did not leave a scar.  The examiner noted that the Veteran suffered a superficial abrasion that healed well with the patching treatment he received during service.  The blurred vision was found to be secondary to diabetic findings and not secondary to the injury he suffered in service.  
	
The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed eye disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, his eye disorder, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Acquired Psychiatric Disorder

In addition to the relevant laws and regulations for service connection outlined above, establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault including records from law enforcement authorities.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4).

The Board notes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010.  However the revisions do not apply as the Veteran's claimed stressor is not related to a fear of hostile military or terrorist activity, but rather a personal assault.  See 38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).

STRs reflect that the Veteran sought psychiatric treatment April 1973; however, the treating clinician noted that there was little to suggest the need for physiatric consultation.  The clinician reflected that there was no mental illness is involved, and the Veteran's performance was explainable on intellectual levels and did not reflect any disabling mental illness.  

There is no further mention of the psychiatric or mental issues in the STRs.  The Veteran's July 1975 separation examination notes that clinical evaluation found that he was psychiatrically normal.  Therefore, service records do not show an acquired psychiatric disorder at the time of discharge.

Next, post-service evidence does not reflect psychiatric symptomatology for many years after service discharge.  Specifically, a November 2004 VA treatment record noted that the Veteran had bipolar disorder, and a January 2005 VA treatment record reflected that he was diagnosed with depression.  
	
This is the first recorded psychiatric  symptomatology, coming some 29 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Veteran has not explicitly asserted that he has had continuous psychiatric symptoms from service to the present; however, he asserts that he was assaulted in service and is seeking service connection for PTSD so the Board will consider that he implicitly asserts that he has had continuous psychiatric symptomatology, such as depression or anxiety, since service.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued psychiatric symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination and entrance examinations for Reserve service following active service, he denied any history or complaints of symptoms of an acquired psychiatric disorder.  

Specifically, the July 1975 service separation examination report reflects that the Veteran was examined and he was psychiatrically normal.  During his January 1976 entrance examination for the Reserve, he reported that he did not then have frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  Similarly, during a January 1977 Reserve physical examination, clinical evaluation revealed that he was psychiatrically normal.  He reported that he did not then have frequent trouble sleeping, loss of memory, or nervous trouble of any sort, and that he did not know if he had depression or excessive worry.  

During a December 1979 annual examination, he again reported that he did not then have frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  His post service history of symptoms in 1976, 1977, and 1979 are more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey, 6 Vet. App. at 394 (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden, 125 F.3d at 1481 (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for approximately 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to an psychiatric disorder in 2005 (a 30-year gap).  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense, 1 Vet. App. at 356 (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous histories he gave during Reserve examinations, findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, a VA examination was conducted in March 2010 to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Following a psychiatric examination and receipt of a detailed history given by the Veteran, including the claimed stressors, the examiner noted that the Veteran did not meet the DSM-IV criteria for PTSD and that he had no mental disorder.  The examiner noted that the Veteran did not appear depressed, but was jovial and displayed no diagnosable features of any mental disorder.  The Veteran's problems were found to be financial and medical and not of psychiatric origin.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical or psychiatric history or that he misstated any relevant fact.  

The Board has also considered the Veteran's statements asserting a nexus between the diagnosed acquired psychiatric disorder, which was present during the pendency of his service connection claim despite the fact it was not found on examination in March 2010.  While the Board reiterates that he is competent to report symptoms, such as anxiety or feeling sad, as they come to him through his senses, he is not competent to offer an opinion as to the whether he has PTSD that meets the DSM-IV criteria or other acquired psychiatric disorders and that these disorders are related to service as this is requires medical training and expertise that the Veteran lacks as a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in January 2005 (eye), April 2005 (PTSD), and July 2005 (PTSD), that fully addressed all notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, January 2010, and March 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability ratings, as well as notice of the type of evidence necessary to establish effective dates.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.    

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
 
Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of STRs and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, the RO obtained VA treatment records and STRs.  Further, the Veteran submitted private treatment records.  Finally, specific VA medical examinations were conducted and opinions obtained regarding the nature and etiology of the disorders in March 2010.

Additionally, review of the medical evidence of record suggests that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, the evidence of record clearly indicates that he was awarded SSA benefits for health problems that are not related to his claimed eye and psychiatric disorders.   There is no suggestion that records held by SSA in connection with the grant would be pertinent to the current claims as to require that additional adjudication resources be expended to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these service connection claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an eye disorder, characterized as a right eye corneal abrasion, is denied.

Service connection for an acquired psychiatric disorder, characterized as PTSD and depression, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


